Case 5:18-cv-00963-PA-KK Document 98 Filed 03/03/20 Page 1 of 2 Page ID #:695




    1     CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
    2     Raymond Ballister Jr., Esq., SBN 111282
          Phyl Grace, Esq., SBN 171771
    3     Dennis Price, Esq., SBN 279082
          Isabel Rose Masanque, Esq., SBN 292673
    4     8033 Linda Vista Road, Suite 200
          San Diego, CA 92111
    5     (858) 375-7385; (888) 422-5191 fax
          IsabelM@potterhandy.com
    6     Attorneys for Plaintiff
    7
    8
    9                          UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
   10
   11
                                                       Case: 5:18-CV-00963-SJO-KK
          Samuel Love,
   12
   13                   Plaintiff,                     Plaintiff’s Response to
                                                       Defendant’s Statement of
   14                                                  Uncontroverted Facts
              v.
   15
          Manuel Ira Blanco Jr;                           Date: March 16, 2020
   16     Maria Carmen Higareda; and Does                 Time: 10:00 a.m.
          1-10,                                           Ctrm: 10C ( 10th Floor)
   17
                        Defendant.
   18
   19                                                     Hon. Judge S. James Otero
   20
   21
               Plaintiff Samuel Love submits his response the statement of
   22
        uncontroverted facts of Defendant Maria Carmen Higareda.
   23
   24
             Def.                     Def.’s Facts                Plaintiff’s Response
   25      SUF No.
   26              1.    Royal Glamour Beauty Salon had Disputed.
   27                    a ADA compliant Counter at the           Dkt. No. 86-6 (Ex. 3 -
   28                    time of the filing of this lawsuit.        Decl. of Louis) ¶ 6.

                                                 1
        Plaintiff’s Response to SUF                        Case: 5:18-CV-00963-SJO-KK
Case 5:18-cv-00963-PA-KK Document 98 Filed 03/03/20 Page 2 of 2 Page ID #:696




    1                                                             Dkt. No. 86-7 (Ex. 4 –
    2                                                               Photos by Louis), pp.
    3                                                               7-8.
    4
                  2.   Defendant         Maria        Carmen Undisputed.
    5
                       Higareda does not own the real
    6
                       property       located    at    24369
    7
                       Sunnymead Blvd.
    8
    9
   10   Dated: March 3, 2020                CENTER FOR DISABILITY ACCESS
   11
   12                                       By: /s/ Isabel Rose Masanque
   13                                              Isabel Rose Masanque
                                                   Attorneys for Plaintiff
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                 2
        Plaintiff’s Response to SUF                        Case: 5:18-CV-00963-SJO-KK
